Citation Nr: 0512800	
Decision Date: 05/11/05    Archive Date: 05/25/05	

DOCKET NO.  03-11 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an effective date earlier than January 31, 
2001, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from November 1966 to 
November 1969 and December 1969 to December 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which granted the veteran an 
increased rating from 70 to 100 percent for PTSD, made 
effective from January 31, 2001.  The veteran disagreed with 
the assigned effective date of the increase.  The case is now 
ready for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  On September 20, 2000, the Board issued a decision which 
granted the veteran an increased rating from 50 to 70 percent 
for service-connective PTSD; the veteran was informed of this 
decision and his appellate rights, and he did not appeal, and 
that decision is final.

3.  In August 2002, the RO granted the veteran an increase 
from 70 to 100 percent for the veteran's service-connective 
PTSD and made this effective to January 31, 2001, the date of 
the veteran's initial claim for a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU), which had previously been granted and made 
effective from the date of that claim.  

4.  From September 20, 2000, the date that the Board granted 
an increase to 70 percent, but denied an evaluation of 
100 percent, to January 31, 2001, the date a 100 percent 
schedular evaluation was made effective by the RO, there is 
an absence of competent clinical evidence demonstrating that 
the veteran was totally disabled solely due to PTSD.  



CONCLUSION OF LAW

The criteria for an effective date prior to January 31, 2001, 
for a 100 percent schedular evaluation for PTSD have not been 
met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA requires VA to notify claimants of 
the evidence necessary to substantiate their claims, and to 
make reasonable efforts to assist claimants in obtaining such 
evidence.

The August 2002 rating decision on appeal granted the veteran 
an increased rating from 70 to 100 percent for PTSD, and 
assigned an effective date of January 31, 2001.  It was not 
until the veteran disagreed with the assigned effective date 
that a case or controversy with respect to that rating 
decision arose.  The veteran was provided VCAA notifications 
in May and August 2003.  The veteran was provided the laws 
and regulations governing the assignment of effective dates, 
and a complete explanation of the reasons and bases for the 
decision made with respect to his claim for an earlier 
effective date, in the statement of the case issued in 
January 2003.  The veteran wrote that he had no additional 
evidence or information to submit in furtherance of his claim 
in May 2003, and again stated that he had no additional 
evidence or information to submit in May 2004.  Aside from 
the possibility that the veteran may have submitted or 
identified the existence of competent and relevant medical 
evidence supporting his claim for an earlier effective date 
for the award of a 100 percent evaluation for PTSD, the 
outcome of a claim for an earlier effective date is otherwise 
based upon a historical review of the competent and relevant 
medical evidence on file during the period in question.  All 
available records of the veteran's treatment with VA and VA 
examinations has been collected for review and associated 
with the veteran's claims folder.  The veteran does not 
contend, and the evidence on file does not suggest that there 
remains any additional relevant evidence which has not been 
collected for review.

The Board finds that there is no reasonable possibility that 
any additional relevant evidence is available, and that the 
VCAA duties to assist and notify have been satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based upon a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Effective dates regarding 
increases in disability compensation are to be effective at 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the date 
of receipt of the claim shall be the effective date of the 
award.  38 C.F.R. §3.400(o)(2).  

The schedular criteria for evaluating psychiatric disorders 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition of the American Psychiatric 
Association (DSM-IV).  38 C.F.R. § 4.130.  A 70 percent 
evaluation is warranted for PTSD with occupational and social 
impairment resulting in deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech which 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment due 
to such symptoms as gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Codes 9411, 9440.

A Global Assessment of Functioning (GAF) score of 61 to 70 
indicates that the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates that the examinee has moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  A 
GAF score of 41 to 50 indicates that the examinee has serious 
symptoms or serious impairment in social, occupational or 
school functioning.  A GAF score of 31 to 40 indicates that 
the examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school.  DSM-IV (4th ed. 1994). 

Analysis:  On September 20, 2000, the Board issued a decision 
which included a detailed discussion of all available 
clinical evidence reflecting treatment and evaluation of the 
veteran's service-connected PTSD.  The veteran had been 
earlier denied an evaluation in excess of 50 percent for 
PTSD, but the Board granted the veteran an increased 
evaluation to 70 percent in that September 2000 decision, and 
this included careful consideration of all clinical evidence 
on file up to the time that the Board decision was issued in 
September 2000.  This same Board decision denied an 
evaluation of 100 percent for PTSD.  The veteran was informed 
of this decision and his appellate rights, and he did not 
initiate an appeal to the United States Court of Appeals for 
Veterans Claims (Court), and that decision is now final.  
Neither the veteran nor the representative have advanced any 
formal or informal claim of clear and unmistakable error 
(CUE) in that Board decision.  

Just over four months after that Board decision, on January 
31, 2001, the veteran filed a claim for TDIU.  In May 2001, 
the RO granted the veteran's claim for TDIU, and made it 
effective from the January 31, 2001, date of claim for TDIU; 
however, that same rating decision denied the veteran an 
evaluation in excess of 70 percent for PTSD.  The veteran 
pressed on with his claim for increase and, in August 2002, 
based upon the report of a VA examination in July 2002, the 
RO granted the veteran an increased evaluation to 100 percent 
for PTSD, and made that 100 percent evaluation effective from 
the veteran's initial date of claim for TDIU received on 
January 31, 2001.  The veteran has disagreed with the 
assigned effective date and has requested a 100 percent 
schedular evaluation for PTSD back to 1995, and the 
representative has suggested such award might be made 
effective to 1993.

The September 20, 2000, Board decision denying an evaluation 
of 100 percent is final in the absence of a valid claim of 
clear and unmistakable in that Board decision, which claim is 
not before the Board at present.  Accordingly, the narrow 
question presented in this appeal is whether the veteran is 
entitled to a 100 percent schedular evaluation for PTSD 
earlier than January 31, 2001, but no earlier than the 
issuance of the final Board decision on September 20, 2000.  
The area of inquiry presented is therefore for an earlier 
effective date for a 100 percent evaluation for PTSD of a 
period of a little more than four months.

The RO granted the veteran an increased evaluation to 
100 percent based upon the stated basis of the results of a 
VA examination performed in July 2002.  That examination gave 
the veteran a GAF of 40.  That examination, however, noted 
that the veteran did not have delusions or hallucinations or 
inappropriate behavior or limited eye contact or suicidal or 
homicidal ideation or panic attacks or any documented 
impairment of loss of memory.  It was also noted at the time 
that the veteran did maintain adequate hygiene and was 
oriented in all spheres.

The next earlier VA examination for PTSD in April 2001, which 
is also outside the four plus month window for a possible 
earlier effective date, gave the veteran a GAF of 42 to 45.  
That examination, however, also noted that the veteran had no 
impairment of thought process or communications, no delusions 
or hallucinations, no suicidal or homicidal ideation, an 
adequate ability to maintain minimal personal hygiene, and 
orientation to person, place and time.  There was no serious 
complaints regarding memory loss or impairment and no 
reported panic attacks.

Also on file are outpatient treatment records of the 
veteran's continuing counseling for PTSD from July 2001 with 
a GAF of 72; September 2001 with a GAF of 70; November 2001 
with a GAF of 68 and 49; December 2001 with a GAF of 65; 
April 2002 with a GAF of 68; and May 2002 with a GAF of 70.  
These outpatient treatment records reflect GAF scores which 
are neither consistent with a 70 percent or a 100 percent 
schedular evaluation.

From the period of the Board's decision in September 2000 
through the presently assigned effective date for a 
100 percent schedular evaluation of PTSD from January 2001, 
the Board can find no competent clinical evidence which shows 
that the veteran met or even closely approximated the 
schedular criteria for a 100 percent evaluation for PTSD, due 
to such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, and intermittent ability to 
perform activities of daily living including maintenance of 
minimal personal hygiene, disorientation to time or place, or 
memory loss for names of close relatives, own occupation or 
own name.  

A psychiatric record of outpatient treatment in November 2000 
noted a GAF of 60.  A record of outpatient psychiatric 
treatment on January 22, 2001, noted a GAF of 70.  These are 
the only two outpatient treatment records providing an 
assessment of the veteran's PTSD during the period from 
September 2000 through January 2001.  Neither of these GAF 
scores are anywhere near reflective of total disablement due 
to service-connected PTSD.  

The RO initially assigned the effective date for the award of 
a 100 percent evaluation for PTSD not based upon the date the 
veteran first met the schedular criteria, but based upon the 
earlier receipt of the veteran's claim for an award of TDIU, 
received on January 31, 2001.  The Board can find no 
competent clinical evidence showing that the veteran either 
met or closely approximated the schedular criteria for a 100% 
evaluation for PTSD from September 20, 2000 (date of Board 
decision), to January 31, 2001 (date of presently assigned 
100 percent evaluation for PTSD).  




ORDER

Entitlement to an effective date earlier than January 31, 
2001, for the award of a 100 percent schedular evaluation for 
PTSD is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


